 AMERICAN ZOETROPE PRODUCTIONS, INC.American Zoetrope Productions,Inc.'andAssociationof Film Craftsmen,Nabet,Local532, AFL-CIO,CLC,2Petitioner.Cases20-RC-9585and20-RC-9698November 28, 1973DECISION AND DIRECTION OFELECTIONBy MEMBERSJENKINS, KENNEDY, ANDPENELLOUpon petitions duly filed under Section 9(c) of theNationalLaborRelationsAct,as amended, aconsolidatedhearingwas held before HearingOfficerHelen A. Phillips on several days betweenNovember 13, 1970, and May 3, 1971. Following thehearing, thesecases3were transferred to the NationalLabor Relations Board in Washington, D.C., pur-suant to Section 102.67 of the National LaborRelations Board Rules and Regulations and State-ments of Procedure, as amended. Thereafter, thePetitioner and the Employers, American ZoetropeProductions, Inc., and Korty Films, Inc., filed briefs.On September 9, 1971, the National Labor Rela-tions Board issued an Order reopening the recordand remanding the proceeding to the RegionalDirector for further hearing, pursuant to which afurther hearing was held on October 4, 1971, andApril 24, 1973, before Hearing Officer Phillips.4Thereafter, the Petitioner, the Employer, AmericanZoetrope Productions, Inc. (hereafter Employer),and the Intervenor, International Alliance of Thea-trical Stage Employees and Moving Picture MachineOperatorsof the United States and Canada,AFL-CIO, filed supplementary briefs.5Pursuant to the provisions of Section 3(b) of theNationalLabor Relations Act, as amended, theNational Labor Relations Board has delegated itsauthority in this proceeding to a three-member panel.The Board has reviewed the Hearing Officer'srulingsmade at the hearing and finds that they arefree from prejudicial error. They are hereby affirmed.Upon the entire record in these cases, and thebriefs filed herein, the Board finds:1.The Employer is a California corporationengaged in the production of motion pictures. Theparties stipulated, and we find, that during the1The petitionin Case 20-RC-9698 was amended at the hearing so as toeliminateKorty Films,Inc., and Warner Brothers Inc., as parties to theproceeding.2The name of the Petitioner,originally Film Workers Union,Independ-ent, was amended at the hearing.3Case 20-RC-9580 was severed by stipulation of the parties for thepurpose of proceeding with a separate election on that petition foremployees of Korty Films,Inc.We hereby approve the stipulation and severthat case4Proceedings were suspended during the investigation and disposition of207 NLRB No. 102621calendar year 1970, the year in which the instantpetitions were filed, it received in excess of $50,000for services provided to Warner Brothers, Inc., whichsold and shipped directly to points outside the StateofCalifornia goods valued in excess of $50,000.Accordingly, we find that the Employeris engaged incommerce within the meaning of the Act and that itwill effectuate the purposes of the Act to assertjurisdiction herein.2.The labor organizations involved claim torepresent certain employees of the Employer. ThePetitionerproduced evidence showing that theoriginalPetitioner,herein,FilmWorkers Union,Independent, voluntarily merged with it pursuant toa vote taken of the membership of each of theorganizations, and that the present -Petitioner has,accordingly, succeeded to the interests of the FilmWorkers Union. The Intervenor contends that thePetitioner should be required to submit a newshowing of interest, arguing that the Petitioner hasno standing to, in effect, inherit the showing ofinterest submitted by its predecessor. The Board'sshowing-of-interest requirement is simply an admin-istrative device to avoid conducting frivolous elec-tions sAs there is no evidence suggesting eitherdisagreement among the affected employees con-cerning the merger, or confusion as to the identity ofthe labor organization seeking to represent them, wedeem the original showing of interest adequate.?3.The Intervenor contends that its contract WiththeEmployer bars an election. On September 8,1969, the Employer signed a collective-bargainingcontract with the Intervenor covering all productionemployees engaged in feature length films. AlthoughtheIntervenor referred some employees to theEmployer for the feature length production "THX1138," there is evidence that the contract was notenforced, even on this production, with respect tosuch matters as wages and union-security clauses.The contract ran to February 10, 1970, with anautomatic renewal clause, absent reopener. However,by letter dated December 30, 1970, Intervenorreopened the contract and it appears that, at present,no valid contract is in effect. In such a situation, theBoard has held that the reopening of the contractprevents its renewal for contract-bar purposes.8Furthermore, the Employer has not engaged in anyfeature length productions for some time andunfair labor practice charges filed by Petitioner against American ZoetropeProductions, Inc. See fn. 16,infra.5The Intervenor,which has had contractual relations with the Employerand was recognizedby the Employerat the time the instant petitions werefiled,referred in its supplementary brief to an "original memorandum- filedpreviously.The Board has no record of receiving any such memorandum.6 See NLRB Rules and Regulations and Statements of Procedure,Series8, as amended,Sec. 101.18.7Harold's Club, Inc.,194 NLRB 138Deluxe Metal Furniture Company,121 NLRB 995, 1002. 622DECISIONSOF NATIONAL LABOR RELATIONS BOARDapparently has no present intention to do so in thefuture. Accordingly, we find no merit in Intervenor'sposition and hold that its 1969 contract with theEmployer is not a bar to the petitions herein.We therefore find that a question affecting com-merce exists concerning the representation of em-ployees within the meaning of Section9(c)(1) and2(6) and (7) of the Act.4.The Petitioner seeks to represent a unit of allfilm editors,sound editors,assistant editors, andnegativecutters employed by the Employer withinthe San Francisco Bay Area. The Board has held thata separate unit of editorial workers is appropriatebecause of the distinctive nature of their skills andthework performed, as well as the history ofbargainingin the industry.9 The evidence shows that,in the instant case, editorial workers begin workingon a film at a different time from the rest of theproduction crew, use special and different roomsfrom other film workers, and utilize highly specializ-ed equipment. Moreover, it appears, the Intervenorhas traditionallymaintained separate locals for itseditorial worker-members. It appears that the partieswould all include negative cutters inany unit ofeditorialworkers.10Inview of the separate anddistinctive skills and functions performed by editori-al workers, including negative cutters, we find that, aunit of all editorial workers, including negativecutters and others, as set forth more fully below,would be appropriate for purposes of collectivebargaining.We find that the following employees of theEmployer constitute a unit appropriate for thepurposes of collective bargaining within the meaningof Section 9(b) of the Act:All editorial employees, including film editors,sound editors,assistant editors,and negativecutters employed by the Employer in the SanFranciscoBay Area, but excluding all otheremployees, guards, and supervisors as defined inthe Act.5.The partiesare in disagreementwith respect tovoting eligibility requirements.As we noted recentlyinMedion,Incorporated,200 NLRB No. 145, theemployeesin this industry are hired for a particularproduction, sometimes only for a day's work, andthen laid off without any promise of reemployment.When work is again available, the employer recallsthose who have proved satisfactory in the past.I l Therecord in the instant case shows a similar pattern,and demonstrates further that the film industry inSan Francisco, where both this Employer andMedion are located, is less structured and muchsmaller than in Los Angeles (Hollywood), and thatthe jobs for individual employees are for shorterduration. In fact, the Employer in the instant casehas for some time been engaged almost exclusively inproducing television commercials, for which pro-ductions the editorial workers are employed, typically,for 1 or 2 days. On the basis of this irregularpattern of employment, as we said inMedion, supra,it is our responsibility to devise an eligibility formulawhich will protect and give full effect to the votingrights of those employees who have a reasonableexpectancy of further employment with the Employ-er.InMedion,we decided that the most appropriateformula for voting eligibility was to give a vote toany employee who was employed by Medion on atleast two productions for a minimum of 5 workingdays during the year preceding the issuance of theBoard's Decision, and who had not quit or beenterminated for cause. The Employer in the instantcasewould have us follow theMedionformula.However, at the hearing the Employer's counselconceded that two named employees should beeligiblewho, on the basis of the year preceding thedate of the April 1973 hearing, would not have beeneligible under theMedionformula.12 The Petitionerwould have us rule eligible all editorial employeeslisted on the Employer's payroll any time betweenJanuary 1970 and the date of the election. In thealternative,Petitioner argues for an eligibility re-quirement of 2 or more working days during the yearpreceding the direction of the election. The Interve-nor would have us abandon theMedionapproach inthe instant case and determine eligibility accordingto the standard rule for employees in most industries,i.e.,employment at the time of the election andduring the payroll period immediately preceding thedirection of election.9 SeeEsquire,Inc. (Coronet InstructionalFilmsDivision),105 NLRB 205;Columbia Broadcasting System,Inc.,97 NLRB 566.10Petitioner and Employer would exclude negative cutter Doris Foxfrom the unit because she works in Los Angeles, outside of the SanFrancisco Bay Area geographical scope of the unit sought by Petitioner.The Intervenor would not so limit the geographical scope of the unit, as theevidence shows that Fox works on film shot and otherwised processed in theBay Area and shipped to Fox for cutting.Fox is the only employee doingwork similar to that done by employees in the unit we find appropriate whois located outside the Bay Area,and the record shows that Bay Areaeditorial workers do their work at the Employer's premises,while Fox worksin Los Angeles and uses her own equipment.We find,therefore that she hasinsufficient community of interest with the Bay Area editorialemployees tobe includedin the unit and that the unit'sgeographicalscope shouldproperlybe limited to theBay Area. Cf.R. L. Polk & Co., 91NLRB 443,118 NLRB 1454.11Meanwhile,these individuals often work for otheremployers withinthe industry.12PatJackson, said tobe properlyeligible by counsel, had worked for 5days, but on onlyone production.A. Christina Crowleyhad worked on twoproductions for a total of 4 days.We recognize,of course,that theiremploymenttotals duringthe yearpreceding the date of this Decision willvary fromthose duringthe year precedingthe hearing. AMERICAN ZOETROPE PRODUCTIONS, INC.623We think, as indicated above, that the generalapproach we took inMedianbest reflects the policyof allowing a vote to "employees who by happen-stance are not currently employed, but who have areasonable expectancey of future employment " 13The facts in the instant case are similar to those inMedionin significant respects. In both cases, forinstance, an individual employee's chances of reem-ployment depend in large part upon the employer'ssatisfactionwith his past performance.14 Since theonly evidence produced in the record relative to thisEmployer's satisfaction with an employee's work iswhether it has in fact reemployed him within areasonable period of time, we think the-Medionformula is appropriate in the instant case to theextent it requires employment on at least twoproductions during the 1-year period. However, itappears that here most unit jobs last only I or 2 days,whereas inMedionthere was apparently a differentbalance between shorter jobs, such as televisioncommercials, and longer jobs such as documentariesand features. In the instant case, where there is agood chance that an employee will have worked13Hondo Drilling Company N S.L,164 NLRB 416, 417.14Petitioner'scontention that employees who were members ofPetitioner'spredecessor,theFilmWorkers Union,were discriminatedagainst, is discussedinfra,fn. 16.15Cf.IndependentMotion PictureProducersAssociation,Inc,123 NLRB1942,1948-50.16Pursuant to a charge filed againstthe Employer in 1971,a complaintissued inCase 20-CA-6641, alleging that the Employerdiscriminated in itshiring practices to discouragemembership in the Film Workers Union, thesuccessfully on two productions and yet not havebeen employed for 5 working days, we think the factof having been reemployed and having completedthe last job is a more significant indication of thelikelihood of future employment than the totalnumber of days worked. Elimination of the 5-dayrequirement for purposes of the instant case will givedue recognition to the fact that on the instant record,fewer days worked is still compatible with areasonable expectancy of future employment.15 Suchaction,we believe, is also compatible with ourobligation to tailor our general eligibility formulas tothe particular facts of the case.Accordingly, we determine to be eligible to vote allunit employees who were employed by the Employeron at least two productions during the year precedingour Decision and Direction of Election herein, andwho were not terminated for cause or quit voluntari-ly prior to the completion of the last job for whichthey were employed. 16[DirectionofElectionandExcelsiorfootnoteomitted from publication.]original Petitionerin the instant case.The unfair labor practice case wassettled beforetrial,and a consent judgment entered in the United StatesCourt of Appeals for the Ninth Circuitcontaining a cease-and-desist orderand agreedamounts ofbackpayfor some of the alleged discriminatees.Petitionercontendsthat allof the individuals awarded backpay should beeligible to vote.As the settlement stipulation and judgment contained nofinding oradmission of unlawful discrimination, we conclude that theseindividualsshould be subjectto the same eligibility requirements as all otherunit employees.